Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 2/8/2022.
Currently, claims 1-20 are pending. Claim 20 is newly added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Heo et al. (US 2018/0181240).
Pertaining to claim 1, Heo shows, with reference to FIG. 4 and 6, an organic light emitting display device, comprising: 
a substrate (111); 
a first electrode (261) on the substrate; 
a pixel defining layer (270) on the substrate, the pixel defining layer defining a first opening which exposes at least a part of the first electrode; 
10an organic light emitting layer (262) on the first electrode; 
a second electrode (263) on the organic light emitting layer; 
a sensing electrode (TE/RE) on an upper side of the second electrode and offset from the first opening (FIG. 4 – in the case that the pixels shown in FIG. 6 are located in e.g. the lower left quadrant in FIG. 4 and the claimed sensing electrode is interpreted to be the TE/RE in e.g. the upper right quadrant in FIG. 4); and 
a first organic layer (BM1) on the sensing electrode, the first organic layer defining a second opening that overlaps the first opening (shown in FIG. 6).

Pertaining to claim 2, Heo shows a size of the first opening is less than a size of the second opening on a plane (FIG. 6).
Pertaining to claim 3, Heo shows the first opening is in the second opening in a plan view (para. [0104], FIG. 6).
Pertaining to claim 4, Heo shows the first opening has a cross-sectional shape substantially the same as the cross-sectional shape of the second opening on a cross-sectional viewing plane.
Pertaining to claim 7, Heo shows the first organic layer overlaps the pixel defining layer (para. [0104], FIG. 6).
Pertaining to claim 8, Heo shows a second organic layer (311/312/313) in the second opening.
Pertaining to claim 9, Heo shows the second organic layer comprises a light transmitting organic material (para. [0108] – [0110]).
Pertaining to claim 10, a color filter inherently has a higher refractive index than black matrix material.
Pertaining to claim 13, Heo shows the second organic layer is on the first organic layer (para. [0111]).
Pertaining to claim 17, Heo shows the sensing electrode includes a first sensing electrode (TE) and a second sensing electrode (RE) crossing each other (FIG. 5).
Pertaining to claim 18, Heo shows the sensing electrode has a mesh shape (FIG. 5).
Pertaining to claim 19, Heo shows a thin film encapsulation layer (280) between the second electrode (263) and the sensing electrode (TE/RE).
Pertaining to claim 20, in the case that the pixels shown in FIG. 6 are located in e.g. the lower left quadrant of FIG. 4 and the claimed sensing electrode is interpreted to be the TE/RE in e.g. the upper right quadrant in FIG. 4, the sensing electrode is outside of the first and second openings. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2017/0271420) in view of Heo.
Pertaining to claim 1, Tsai shows, with reference to FIG. 5, an organic light emitting display device, comprising: 
a substrate (110); 
a first electrode (124) on the substrate; 
a pixel defining layer (122) on the substrate, the pixel defining layer defining a first opening (defined by sidewalls 126a) which exposes at least a part of the first electrode; 
10an organic light emitting layer (126) on the first electrode; 
a second electrode (128) on the organic light emitting layer; 
a sensing element (170) on an upper side of the second electrode; and 
a first organic layer (150a) on the sensing element, the first organic layer defining a second opening (152a) that overlaps the first opening.
Tsai fails to explicitly show that the sensing element includes a sensing electrode that is offset from the first opening.
However, Heo teaches in FIG. 6 that a touch element like Tsai’s includes electrodes TE and RE. As seen in FIG. 4, in the case that the pixels shown in FIG. 6 are located in e.g. the lower left quadrant of FIG. 4 and the claimed sensing electrode is interpreted to be the TE/RE in e.g. the upper right quadrant in FIG. 4, the sensing electrode is offset from the first opening.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try the touch element taught by Heo that uses electrodes TE and RE, for the touch element of Tsai, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Pertaining to claim 2, Tsai shows a size of the first opening is less than a size of the second opening on a plane (for all embodiments FIG. 1B and FIG. 2A-H).
Pertaining to claim 3, Tsai shows the first opening is in the second opening in a plan view (FIG. 1B and FIG. 2A-H).
Pertaining to claim 4, Tsai shows the first opening has a shape substantially the same as a shape of the second opening on a plane (FIG. 1B and FIG. 2A-G).
Pertaining to claim 5, Tsai shows the first organic layer transmits some amount of light (para. [0028]), and thus meets the limitation of comprising a light transmitting organic material.
Pertaining to claim 7, Tsai shows the first organic layer overlaps the pixel defining layer (FIG. 5).
Pertaining to claim 15, Tsai shows each of the edge of the first opening and the edge of the second opening forms a closed loop, and the closed loop has a substantially circular, rhombic or octagonal shape on a plane (FIG. 2A-H).
Pertaining to claim 16, Tsai shows the gap between the edge of the first opening and the edge of the second opening is between about 0.5 μm and about 5.0 μm in a plan view (para. [0031], lines 17-20).
Pertaining to claim 17, Heo teaches the sensing electrode includes a first sensing electrode (TE) and a second sensing electrode (RE) crossing each other (FIG. 5).
Pertaining to claim 18, Heo teaches the sensing electrode has a mesh shape (FIG. 5).
Pertaining to claim 19, Heo teaches a thin film encapsulation layer (280) between the second electrode (263) and the sensing electrode (TE/RE).
Pertaining to claim 20, in the case that the pixels shown in FIG. 6 are located in e.g. the lower left quadrant of FIG. 4 and the claimed sensing electrode is interpreted to be the TE/RE in e.g. the upper right quadrant in FIG. 4, Heo teaches the sensing electrode is outside of the first and second openings. 

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Kimura et al. (WO 2017/195339).
Although Heo does not specify the refractive indices of the first organic layer (black matrix) and the second organic layer (color filter), Kimura teaches on p. 12, 6th paragraph that, for a similar device, the black matrix has a refractive index of 1.5 and the color filter has a refractive index of 1.5-1.7. These values overlap or lie within the claimed ranges.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the first and second organic layers of Heo to have the refractive indices taught by Kimura, as Kimura identifies these as optimum conditions or producing optimum conditions (p. 12, 6th paragraph).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heo.
Although Heo does not explicitly specify the claimed value of the angle between the interface between the first organic layer and the second organic layer and a line parallel to the substrate, FIG. 6 clearly suggests an angle that is greater than 45° and less than 90°, which encompasses the claimed range.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Heo as applied to claim 1 above, and further in view of Hao (US 2017/0227812).
Tsai in view of Heo teaches the device of claim 1, but fails to teach a second organic layer in the second opening that has a height substantially equal to a height of the first organic layer.
However, Hao teaches in FIG. 3-7 several embodiments for a similar structure having a black matrix coplanar with adjacent color filters.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a color filter in the openings between the black matrix patterns of Tsai, as taught by Hao, as the color filter can allow for further tuning of the light emitted from the device. The planarity of the black matrix and the color filter allows for a thinner device.

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
Applicant argues that the sensing electrode of Heo is not offset from the first opening, citing FIG. 5 and 6, and therefore fails to teach the claimed invention.
In response, the sensing electrode shown in FIG. 5 and 6 is not the only sensing electrode disclosed. As indicated in the rejections above, Heo discloses several sensing electrodes, as seen in FIG. 4. The display device of course has many pixels disposed throughout the display. Thus, for a given pixel, there are many sensing electrodes in areas other than the area of the pixel that read on the claimed sensing electrode.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896